ENGLAND, Justice.
Appellant was indicted for first degree murder. He pled guilty to first degree murder and was sentenced to life imprisonment. At the plea conference he challenged the constitutionality of the sentencing statute which provides that he would not be eligible for parole for 25 years.1 Our jurisdiction is invoked under Article V, Section 3(b)(1) of the Florida Constitution (1972).
We held this sentencing statute constitutional in Owens v. State, 316 So.2d 537 (Fla.1975). Appellant’s case is governed by that decision and his conviction and sentence is affirmed.
ADKINS, C. J., and ROBERTS, BOYD and OVERTON, JJ., concur.

. Section 775.082 (1), Fla.Stat. (1973).